DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 9/13/2018.  Claims 1-6 are currently pending.

Allowable Subject Matter
3.	Claims 1-6 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The first pertinent prior art, Rowley Grant et al. (US 2019/0147588), teaches a medical scanner generates a medical image that may have an artifact. A machine-learnt detector, trained from a library of many different types of artifacts in images, detects any artifact in the medical image for a patient. The location of the artifact is highlighted, providing an indication of possible artifact where the image may otherwise appear to represent anatomy or pathology. A machine-learnt network may be applied to the medical image to determine a correction, such as different scan or reconstruction, to remove or reduce the artifact (See, for example, Rowley: abstract; ¶¶ [0004]-[0007]; FIGS. 1-3).
	The second pertinent prior art reference, is Lebel (US 10915990) teaches, methods and systems are provided for selectively denoising medical images. In an exemplary method, one or more deep learning networks are trained to map corrupted images onto a first type and a second type of artifacts present in corresponding corrupted images. Then the one or more trained learning networks are used to Lebel: abstract; col. 1, lns. 33-49; FIGS. 1-6).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “a reception section that receives, from a plurality of terminals that belong to a plurality of organizations, identification information for identifying the organizations and image correct solution data obtained by assigning correct solution data to an image through a network; a learning section that obtains a learning-terminated discriminator that is a discriminator that has performed learning using the received image correct solution data; and a discrimination result transmission section that transmits a discrimination result to the terminal that is a transmission source of a discrimination target image through the network, the discrimination result being obtained by determining distribution of resources capable of being used by the learning-terminated discriminator in accordance with the number of pieces of the image correct solution data received for each piece of identification information or the degree of performance improvement of the learning-terminated discriminator through learning using the image correct solution data received for the each piece of identification information and performing, by the learning-terminated discriminator, discrimination with respect to the discrimination target image received from the terminal using the resources of the determined distribution with respect to the identification information of the organization to which the terminal belongs,” as recited in independent claim 1 and similarly in independent claims 4 and 6.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686